Title: To James Madison from Tench Coxe, 10 September 1788
From: Coxe, Tench
To: Madison, James


Dear SirPhilada. Sept. 10th. 1788
You were good enough to subscribe for a set of the letters of Publius at my request. I have recd. the Books, but as there was to be a remainder of subscription paid I shall be obliged to you, if in some future letter, you will note the amount. It has been affirmed to me with some confidence that a part of those papers were written by you. It would give me great pleasure before I read the work again to be informed, which they were, if it could be done without trouble. Your delicacy alone I presume, will stand in the way of indulging me in this request, as the great Object of the work has recd. your uniform, and open support, and you may be assured the circumstance will never escape from me.
We have been made uneasy here by an effort of our opposition, promoted by some of their friends in the adjacent states, to influence the elections for state & federal representatives, not only in Pennsa. but in those states also who elect about this Season of the Year. The paper enclosed will shew you how the matter has been conducted. It is probable it may be of use to republish it, as the facts are carefully stated, and it is addressed to the Union at large. From the temper of a part of the new York opposition it may have some effect there, and indeed there has been such a run upon Amendments, that a little from the friends of the Constitution may not be mal apropos. I mean the paper signed a fedl. Centinel.
Our present legislature, whose time expires on the 2d. tuesday of October will proceed to elect the Senators, if the ordinance comes forward, which I presume will be the case from a hint of Mr. Fitzsimons hastily this morning. The next house I hope will be federal, but the present are certainly so. Mr. Morris will be one of our Senators, and is certainly an able man in commerce, finance & some other very important matters. The other is uncertain. On the federal Side are several candidates—but one of them in my opinion has any pretensions to the appointment, and he has very respectable Qualifications. I do not know that his election is certain as I could wish.
The arrangement of the offices is a matter of the greatest Consequence to the permanent establishment of the Government. One of immense importance has pressed itself much upon my mind. The Minister for domestic affairs. Permit me to express a sentiment upon which, as I told you once before upon a point of delicacy, I do not wish an Observation from you. I really think there are qualities admitted in your character, which render you peculiarly adapted to that situation. I will only mention that of being free from partiality to your State. Virginia I am sure has in you a faithful friend, but not a blind one that cannot see his duty to the Union for the interference of his affection to his State. I must really entreat your pardon for this freedom, but do assure you if ever a step of mine was dictated by a conviction that it was necessary to promote the Government, tis the liberty I have now taken.
The question about the place of first meeting is likely to issue I find in favor of New York. I confess I wish Philada. may not any longer procrastinate the issuing of the ordinance. Tis much to be lamented that so much time has been spent, & that the most favorable & proper position has not been taken, but tis too serious a matter to hazard the Government by Delay for any such Consideration. I am, dear Sir, with the most respectf. Esteem your obedt. hum. Servant
Tench Coxe
